Citation Nr: 1502582	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  13-18 453A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for the residuals of a fracture of the right femur, claimed as secondary to the right knee disorder.

3.  Entitlement to service connection for a left knee disorder, claimed as secondary to the right knee disorder.

4.  Entitlement to service connection for a psychiatric disorder, claimed as secondary to the right knee disorder.

5.  Entitlement to service connection for a pulmonary/respiratory disorder, to include asbestosis, emphysema and chronic obstructive pulmonary disease (COPD).

6.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran appellant had active service in the United States Army from February 1957 to February 1959.  This case comes before the Board of Veterans' Appeals (Board) from appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Special Processing Unit (Tiger Team) at the Regional Office (RO) in Cleveland, Ohio and from a February 2012 rating decision issued by the RO in Montgomery, Alabama.  Subsequent handling of the case was done at the Montgomery RO.

The appellant's claims file does not include any service medical treatment records or service personnel records.  Two morning reports from the appellant's unit are included in the claims file; these relate to the appellant's duty status in July 1957.  In September 2010, the RO issued a memorandum concerning the unavailability of the appellant's service records.  Likewise, the Social Security Administration (SSA) has advised the RO of the unavailability of any records associated with its grant of disability benefits to the appellant in 1988.

In addition to the paper claims files, there is an electronic file associated with the claims.  The electronic currently does not contain pertinent evidence that is not already included in the paper claims files.

The resolution of the appellant's claims for service connection may have a substantial effect on the merits of his claim for special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.  The claim for SMC is inextricably intertwined with these claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  Therefore, Board action on the SMC claim is deferred pending completion of the actions outlined in the REMAND below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2013, the RO issued Statements of the Case that addressed the issues on appeal.  In July 2013, the RO received lay statements submitted in support of the appellant's claims.  One statement was from a gentleman who had served in the Army with the appellant; the former service member wrote that he had been aware of the appellant's in-service knee injury and that the appellant had been placed on a medical profile.  Another statement was from the appellant's sister who wrote that her brother had injured his right knee during basic training and that he had been on light duty status thereafter.  These relevant lay statements have not yet been addressed in any Supplemental Statement of the Case (SSOC).  See 38 C.F.R. §§ 19.31, 20.1304; Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  On remand, this deficiency must be corrected.

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  It is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.  While the appellant was afforded a VA left knee examination in November 2011, no opinion was rendered on the question of whether or not any right knee disorder was etiologically related to the in-service injury reported by the appellant.  VA has a duty to return for clarification unclear or insufficient examination reports.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Thus, this case must be remanded so that an adequate medical opinion can be generated.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  In addition, the opinion concerning the left knee was rendered by the examiner without the benefit of the lay statements submitted to the RO in July 2013.  On remand, a medical opinion that addresses all of the appellant's lower extremity claims and contentions must be obtained.

Lastly, the appellant contends that he was exposed to asbestos in his barracks during his active service and he attributes his current pulmonary/respiratory pathology, to include asbestosis, emphysema and COPD, to this in-service exposure.  Review of his post-service private medical treatment records indicates that a physician stated, in April 2001, that the appellant exhibited parenchymal and pleural changes that were consistent with asbestosis provided his exposure history and period of latency were appropriate.  However, the evidence of record does not include any information concerning exposure history or period of latency analysis.  In addition, the appellant has been diagnosed with COPD since at least April 2009, and a December 1995 private medical record reflects that the appellant had a chronic cough and was smoking two packs of cigarettes per day.

Additional evidence is needed to clarify the diagnosis of any current lung pathology and the likely etiology and onset date of such pathology.  Therefore, the Board will remand the case for review by a VA pulmonologist who is to provide clarification of the appellant's diagnoses and an opinion regarding the likely etiology and onset date of any current lung pathology, however diagnosed.  

Review of the evidence of record indicates that the appellant reported that a private physician had been treating him for his pulmonary disorders.  A pulmonary function testing report dated in June 2002 is of record, as are treatment reports from this physician dated in 2009 and 2010, but no other records from this physician are of record.  VA is, therefore, on notice of records that may be probative to this claim.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, in order to fulfill the duty to assist, all of the appellant's outstanding private treatment records from this physician should be obtained and associated with the claims file.

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed. 

2.  Contact the appellant and obtain specific information from him concerning the years he worked at Reynolds and his job title(s).  Ask the appellant whether he ever filed any claim for compensation due to asbestos exposure related to his work at Reynolds.

3.  Contact Local 200 of the Aluminum Workers Union or similar source and ask whether workers with the appellant's job title(s) were exposed to asbestos at Reynolds during the years the appellant worked there.

4.  With assistance from the appellant as needed, obtain all outstanding treatment records from Dr. Ridgeway.  In particular, the records dated before June 2002, and those dated between June 2002 and March 2009, to include the complete records from all pulmonary consultations, testing and imaging, are to be obtained and associated with the evidence of record.

5.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and given the opportunity to secure the records.

6.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the appellant's claims file by an orthopedist or orthopedic surgeon in order to determine the nature, onset date and etiology of the appellant's claimed knee disorders.  

The entire claims file (i.e. the paper claims file and the electronic file) must be reviewed.  If the reviewing physician does not have access to the electronic file, any relevant treatment records contained in the electronic file that are not available must be printed and associated with the paper claims file so they can be available to the reviewer.

The reviewing doctor must consider the information in the claims file in providing an opinion as to the nature, onset date and etiology of any right knee pathology found, including whether any arthritis existed within one year of the Veteran's discharge from active service in February 1959.  The physician must discuss the 1957 injury described by the Veteran, the lay statements that the Veteran was on profile from July 1957 to February 1959, the continuity of symptomatology reported by the Veteran from service discharge onward, the Veteran's need for knee surgery 25 years or so after his discharge from service and all pertinent imaging results in relation to the right knee pathology exhibited by the Veteran as of 1987.

In assessing the relative likelihood as to origin and etiology of the claimed right knee disorder, the reviewer must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed right knee disorder is causally or etiologically related to the Veteran's service from February 1957 to February 1959, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

The reviewing physician must also render an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's August 2010 right femur fracture incurred due to a fall was related in any way to the clinical status of his right knee, to include the loss of full flexion.

The reviewing physician must render an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any portion of the Veteran's current left knee pathology is etiologically related to any right knee/right leg pathology, including by way of aggravation. 

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with that needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed right and left knee and/or lower leg pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  After completing any additional notification and/or development action deemed warranted by the record, arrange for the evidence of record to be reviewed by a pulmonologist (due to the complexities of the medical questions in the case) in order to evaluate the etiology of the appellant's current respiratory and/or pulmonary condition(s).  The entire claims file (i.e. the paper claims file and the electronic file) must be reviewed.  If the reviewing physician does not have access to the electronic file, any relevant treatment records contained in the electronic file that are not available must be printed and associated with the paper claims file so they can be available to the reviewer.

The pulmonologist is requested to review the claims file and provide a written opinion as to the etiology and onset of the appellant's pulmonary and/or respiratory pathology.  The opinion must include a discussion of the significance, if any, of the appellant's post-service occupation as an aluminum worker.  The pulmonary specialist must opine as to the etiology of any currently manifested pulmonary or respiratory pathology.  This should include an opinion regarding whether appellant's claimed pulmonary pathology is causally or etiologically related to military service, including exposure to asbestos or some other cause or causes, such industrial exposure to asbestos or the use of tobacco.  

The pulmonologist must respond to the following specific questions and provide a full statement of the basis for the conclusions reached:

a.  Is asbestosis an appropriate diagnosis for the pulmonary pathology claimed by the Veteran?  Explain why or why not.  Discuss the April 2001 medical report that states the appellant exhibited parenchymal and pleural changes that were consistent with asbestosis provided his exposure history and period of latency were appropriate and discuss the results of any relevant tests.  

b.  If the Veteran has asbestosis, give an onset date for the condition.

c.  Other than asbestosis, is there an appropriate diagnosis for the pulmonary pathology claimed by the Veteran?  Please indicate the symptomatology and onset date associated with each such diagnosed pulmonary disorder.  

d.  Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the etiology of the appellant's current pulmonary or respiratory pathology is attributable to any disease or incident suffered during his active service, any disease or incident suffered prior to service, any disease or incident suffered after service, or to a combination of such causes or to some other cause or causes?  The pulmonologist must discuss the appellant's in-service and post-service exposure to asbestos, his smoking history and the results of all pertinent testing of record.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed pulmonary/respiratory pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  Review the claims file to ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports from the VA reviewers.  If a report does not include fully detailed descriptions of all pathology or adequate responses to the specific opinions requested, the report must be returned to the providing physician for corrective action.

8.  After completing any additional notification and/or development action deemed warranted by the record, re-adjudicate the issues on appeal, including the claim for SMC.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, to include to include direct, presumptive, secondary and aggravation theories for service connection.

9.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

